     Case 2:21-cv-05648-FMO-AFM Document 21 Filed 09/10/21 Page 1 of 2 Page ID #:77



1     TODD B. SCHERWIN, SBN 239848                                                  J S -6
2     E-Mail tscherwin@fisherphillips.com
      DANIELLE S. KRAUTHAMER, SBN 305311
3     E-Mail dkrauthamer@fisherphillips.com
4     FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
5     Los Angeles, California 90071
6     Telephone: (213) 330-4500
      Facsimile: (213) 330-4501
7
      Attorneys for Defendant,
8
      WHITE CAP MANAGEMENT LLC
9     (erroneously sued as WHITE CAP, L.P.)
10
11                                    UNITED STATES DISTRICT COURT
12                                   CENTRAL DISTRICT OF CALIFORNIA
13
14    FERNANDO ESQUIVEL,                               Case No: 2:21-cv-05648-FMO-AFMx
15                      Plaintiff,
                                                       ORDER GRANTING JOINT
16                                                     STIPULATION TO REMAND
              v.
17                                                     MATTER TO STATE COURT
      WHITE CAP, L.P., a Florida Company,
18    and DOES 1 through 50, inclusive,
19
                        Defendant.
20                                                     Complaint Filed: July 20, 2020
21                                                     Trial Date: None Set

22
23
24
25
26
27
28

                                                                   CASE NO: 2:21-CV-05648-FMO-AFMx
                      ORDER GRANTING JOINT STIPULATION TO REMAND MATTER TO STATE COURT
      FP 41581968.1
     Case 2:21-cv-05648-FMO-AFM Document 21 Filed 09/10/21 Page 2 of 2 Page ID #:78



1             Having considered the parties’ Stipulation to Remand Action to State Court, and
2     finding good cause:
3             IT IS THEREFORE ORDERED that:
4             1.       This is hereby remanded to the Los Angeles County Superior Court.
5
6             IT IS SO ORDERED.
7                                                      /s/
      Dated: September 10, 2021                                            ___
8                                                HONORABLE FERNANDO M. OLGUIN
9                                                U.S. District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2           CASE NO: 2:21-CV-05648-FMO-AFMx
                      ORDER GRANTING JOINT STIPULATION TO REMAND MATTER TO STATE COURT
      FP 41581968.1
